    Case: 1:20-cv-05956 Document #: 6-10 Filed: 10/14/20 Page 1 of 1 PageID #:313



To Whom It May Concern:

        Luna came to ICRC in October of 2019 as part of a case concerning Tomi Tranchita.

I had previous association with Ms. Tranchita, as I had visited her facility in Tinley Park �n two separate
occasions. Having met Luna and the 3 others (now deceased) and observing the operation, I was
impressed with the spacious enclosures filled with enrichment and the level of socialization they had in
spite of their origins (not an easy task).

         To properly socialize a coyote for stress free/reduced life in captivity, one must start
socialization at a very young age (younger than a couple weeks) and continue that socialization 24 hours
a day for a minimum of 6 months. It is an exceptionally large amount of time, work, and lack of �leep to
do on ones own. Having Luna here the past several months while we have been working on large
projects has shown myself and others her advanced level of pre-confiscation socialization in tolerance of
machinery, strangers around the property, and comf!)rt with new enrichment. While the trauma of her
confiscation negatively affected her willingness to bond closely with new people, the work put in to
have her as acclimated as she has become to her environment is obvious.

         I am confident that accommodating Ms. Tranchita's visits to the facility to spend several hours
with Luna has helped tremendously in Luna's ability to acclimate to her life here at ICRC. Luna does well
here, but she is always happiest when Ms. Tranchita is able to visit. Because of this, we are in full
support of Ms. Tranchita having the ability to have Luna returned to her. Here at ICRC, we specialize in
coyote behavior, biology, and captive management. We advocate for coyotes requiring a life In captivity
to have the most optimal placement.possible for their best chance of success, as they are behaviorally
complex animals to work with. In nfy professional opinion, Luna's most optimal placement would be
back with Ms. Tranchita, whose dedication and investment into Luna's wellbeing has become
increasingly apparent to us the longer she is here.

        Should there be additional questions pertaining to this, I can be reached via ICRC email at
indianacoyote@gmail.com."
                   ,· t



Sincerely,



Jami Hammer
                                                                                          TRO Ex. J
President/Director ICRC
